DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/316,938, filed on 10 January 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the filed sheet presenting the abstract includes additional parts of the application and other material. Correction is required. See MPEP § 608.01(b) and 37 C.F.R. 1.72.
Claim Objections
Claim 8 is objected to because of the following informality: line 2 contains a typographical error. it is recommended to amend "providing a second recess in the a sample rack Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 8-13, 16-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Otts (US 20140173870 A1 and Otts hereinafter), in view of Ishii et al. (US 20190111534 A1 and Ishii hereinafter) and Tojo (US 20180256271 A1 and Tojo hereinafter).
Regarding Claim 1
Otts teaches a method of calibrating a position of a gripper to a sample rack (see all Figs.; [0005]-[0007] and [0020]-[0022]), comprising:
providing a robot including the gripper, the gripper moveable in a coordinate system (see Figs. 1-2, gripper unit 104 and 206; [0005]-[0007] and [0023]-[0025]) and including a crush sensor (see "pressure sensor" in [0035]), the crush sensor configured to sense a vertical crush event (see [0035]);
providing a calibration tool coupled to the gripper (see Figs. 1 and 8, laser sensor tool 100 and 800 and/or "Z-calibration tool 800"; [0022]-[0025] and [0035]);
providing a sample rack including a recess and a crush zone (see Fig. 2, work surface 208, landmarks 210; [0020], [0022], [0025]-[0026] and [0036]-[0037]);
lowering the gripper in the coordinate system and sensing vertical contact between the calibration tool and the crush zone of the sample rack, as sensed by the crush sensor (see [0006], [0022] and [0035]-[0038]);
recording the vertical position in the coordinate system of the vertical contact, as sensed by the crush sensor (see [0022] and [0035]-[0038]);
moving the gripper in the coordinate system to position the calibration tool within the recess (see Figs. 3-7; [0020]-[0021], [0028] and [0038]);
moving the gripper in first horizontal directions in the coordinate system and sensing two first horizontal positions of the recess (see Figs. 3-7; [0021], [0028]-[0034] and [0039]);
moving the gripper in second horizontal directions in the coordinate system and sensing two second horizontal positions of the recess (see Figs. 3-7; [0021], [0029]-[0034] and [0039]);
recording the two first horizontal positions and the two second horizontal positions (see Figs. 3-7; [0021], [0029]-[0034] and [0039]); and
processing the two first horizontal positions and the two second horizontal positions to determine a location of a center of the recess (see Figs. 3-7; [0021], [0029]-[0034] and [0039]).
Although Otts teaches using a laser to sense horizontal positions of a recess and to determine a location of a center of the recess, Otts does not explicitly teach contacting horizontal positions of the recess. That is, Otts is silent regarding a crash sensor configured to sense a horizontal crash event, moving the gripper in first horizontal directions in the coordinate system and sensing contact between the calibration tool and two first horizontal positions of the recess, as sensed by the crash sensor, and moving the gripper in second horizontal directions in the coordinate system and sensing contact between the calibration tool and two second horizontal positions of the recess, as sensed by the crash sensor.
Ishii teaches a method of calibrating a position of a gripper to a sample rack (see all Figs.; [0010]), comprising:
providing a robot including the gripper, the gripper moveable in a coordinate system (see Fig. 1, spindle 112; [0041]-[0042]);
providing a calibration tool coupled to the gripper (see Fig. 1, measurement probe 114; [0042]);
providing a sample rack including a recess and a crush zone (see Figs. 1, 20 and 24-27, workpiece W and cylindrical hole CR; [0055] and [0060]-[0063]);
lowering the gripper in the coordinate system and sensing vertical contact between the calibration tool and the crush zone of the sample rack, as sensed by the crush sensor (see [0010], [0059] and [0067]-[0069]);
recording the vertical position in the coordinate system of the vertical contact, as sensed by the crush sensor (see [0010], [0059] and [0067]-[0069]);
moving the gripper in the coordinate system to position the calibration tool within the recess (see Fig. 20 all; [0055]);
moving the gripper in first horizontal directions in the coordinate system and sensing contact between the calibration tool and two first horizontal positions of the recess (see Fig. 20 all; [0055]);
moving the gripper in second horizontal directions in the coordinate system and sensing contact between the calibration tool and two second horizontal positions of the recess (see Fig. 20 all; [0055]);
recording the two first horizontal positions and the two second horizontal positions (see Fig. 20 all; [0055]); and
processing the two first horizontal positions and the two second horizontal positions to determine a location of a center of the recess (see Fig. 20 all; [0055]).
Although it may be implied, Ishii does not explicitly teach a crash sensor configured to sense a horizontal crash event.
Tojo teaches a method of calibrating a position of a gripper to a sample rack (see Fig. 1; [0006]), comprising:
providing a robot including the gripper, the gripper moveable in a coordinate system (see Fig. 1, hand part 1c; [0031]) and including a crash sensor (see Figs. 1, force sensor 5; [0031]), the crash sensor configured to sense a horizontal crash event (see [0013]-[0015], [0031] and [0039]), and
providing a calibration tool coupled to the gripper (see Fig. 1, end effector 4; [0031]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Ishii and Tojo to Otts. That is, it would have been obvious to modify the process of Otts to further include steps to move the gripper in first horizontal directions in the coordinate system and sense contact between the calibration tool and two first horizontal positions of the recess and to move the gripper in second horizontal directions in the coordinate system and sense contact between the calibration tool and two second horizontal positions of the recess, as taught by Ishii. It further would have been obvious to modify the process of Otts to further include a crash sensor configured to sense the contact between the calibration tool and the horizontal positions of the recess, as taught by Tojo.
Ishii teaches this known technique as a simple process of calculating the position of the center-axis of any cylindrical recess in a component. The process can be repeated for a plurality of recesses and positions of the center-axis of each recess can be used to determine positions of other features on the component. Tojo teaches a force sensor configured to detect contact between the tip of a tool and an object in horizontal directions and to send the contact related information to the robot controller. A person having ordinary skill in the art would have been motivated to apply the same techniques to the process of Otts in order to attain the same results. 
Application of the known techniques taught by Ishii and Tojo to the process taught by Otts would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include:
a method of calibrating a position of a gripper to a sample rack, comprising: providing a robot including the gripper, the gripper moveable in a coordinate system and including a crush sensor and a crash sensor, the crush sensor configured to sense a vertical crush event and the crash sensor configured to sense a horizontal crash event; providing a calibration tool coupled to the gripper; providing a sample rack including a recess and a crush zone; lowering the gripper in the coordinate system and sensing vertical contact between the calibration tool and the crush zone of the sample rack, as sensed by the crush sensor; recording the vertical position in the coordinate system of the vertical contact, as sensed by the crush sensor; moving the gripper in the coordinate system to position the calibration tool within the recess; moving the gripper in first horizontal directions in the coordinate system and sensing contact between the calibration tool and two first horizontal positions of the recess, as sensed by the crash sensor; moving the gripper in second horizontal directions in the coordinate system and sensing contact between the calibration tool and two second horizontal positions of the recess, as sensed by the crash sensor; recording the two first horizontal positions and the two second horizontal positions; and processing the two first horizontal positions and the two second horizontal positions to determine a location of a center of the recess. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 2
Modified Otts teaches the method of claim 1 (as discussed above in claim 1), 
Otts further teaches wherein the calibration tool is gripped by gripper fingers of the gripper, and wherein the calibration tool includes one or more tool positioning features that engage with one or more gripper positioning features formed on one or more of the gripper fingers (see Figs. 1A-1C and 8; [0006], [0023] and [0035], especially [0023 "The laser sensor housing 102 can be configured for gripping, such as with a ledge, groove, or similar feature that can be reliably gripped by gripper fingers 106."]).
Regarding Claim 4
Modified Otts teaches the method of claim 2 (as discussed above in claim 2), 
Otts further teaches wherein the first horizontal directions are along an X axis and the second horizontal directions are along a Y axis, or vice versa (see Figs. 4 and 7; [0021], [0029]-[0034] and [0039]).
Ishii additionally teaches wherein the first horizontal directions are along an X axis and the second horizontal directions are along a Y axis, or vice versa (see Fig. 20 all; [0055]).
Regarding Claim 5
Modified Otts teaches the method of claim 4 (as discussed above in claim 4), 
Otts further teaches wherein the sensing contact with the crush zone of the sample rack with the calibration tool comprises contacting a stylus of the calibration tool with a flat surface formed on the sample rack (see Fig. 2, work surface 208, Fig. 8, rounded tip 802; [0022], [0027 "Flat areas on the work surface…"] and [0035]-[0038]).
Ishii additionally teaches wherein the sensing contact with the crush zone of the sample rack with the calibration tool comprises contacting a stylus of the calibration tool with a flat surface formed on the sample rack (see Figs. 1 and 23, probe 114 and workpiece W; [0010], [0059] and [0067]-[0069]).
Regarding Claim 8
Modified Otts teaches the method of claim 1 (as discussed above in claim 1), 
Modified Otts further teaches comprising: providing a second recess in the a sample rack; moving the gripper to position the calibration tool within the second recess; moving the gripper in third horizontal directions and sensing contact between the calibration tool and two third horizontal positions of the second recess, as sensed by the crash sensor; moving the gripper in fourth horizontal directions and sensing contact between the calibration tool and two fourth horizontal positions of the second recess, as sensed by the crash sensor; recording the two third horizontal positions and the two fourth horizontal positions; and processing the two third horizontal positions and the two fourth horizontal positions to determine a center of the second recess.
That is, Otts teaches providing a second recess in the sample rack (see [0021 " In some embodiments, the robotic arm can be aligned with a plurality of landmarks on the work surface by repeating the above-described process."] and [0026]);
moving the gripper to position the calibration tool within the second recess (see Figs. 3-7; [0020]-[0021], [0028] and [0038]);
moving the gripper in third horizontal directions and sensing two third horizontal positions of the second recess (see Figs. 3-7; [0021], [0029]-[0034] and [0039]);
moving the gripper in fourth horizontal directions and sensing two fourth horizontal positions of the second recess (see Figs. 3-7; [0021], [0029]-[0034] and [0039]);
recording the two third horizontal positions and the two fourth horizontal positions (see Figs. 3-7; [0021], [0029]-[0034] and [0039]); and
processing the two third horizontal positions and the two fourth horizontal positions to determine a center of the second recess (see Figs. 3-7; [0021], [0029]-[0034] and [0039]).
Ishii teaches providing a second recess in the sample rack (see Figs. 24-27, all; [0060]-[0063]);
moving the gripper to position the calibration tool within the second recess (see Fig. 20 all; [0055]);
moving the gripper in third horizontal directions and sensing contact between the calibration tool and two third horizontal positions of the second recess (see Fig. 20 all; [0055]);
moving the gripper in fourth horizontal directions and sensing contact between the calibration tool and two fourth horizontal positions of the second recess (see Fig. 20 all; [0055]);
recording the two third horizontal positions and the two fourth horizontal positions (see Fig. 20 all; [0055]); and
processing the two third horizontal positions and the two fourth horizontal positions to determine a center of the second recess (see Fig. 20 all; [0055]).
Tojo teaches a crash sensor configured to sense a horizontal crash event (see Figs. 1, force sensor 5; [0013]-[0015], [0031] and [0039]).
Regarding Claim 9
Modified Otts teaches the method of claim 1 (as discussed above in claim 1), 
Modified Otts further teaches comprising: horizontally moving the gripper in third horizontal directions in the coordinate system and contacting two third horizontal positions of the recess with a stylus of the calibration tool as sensed by the crash sensor; horizontally moving the gripper in fourth horizontal directions in the coordinate system and contacting two fourth horizontal positions of the recess with a stylus of the calibration tool as sensed by the crash sensor; and recording the two third horizontal positions and the two fourth horizontal positions in the coordinate system as making contact is sensed by the crash sensor.
That is, Otts teaches horizontally moving the gripper in third horizontal directions in the coordinate system and detecting two third horizontal positions of the recess with a stylus of the calibration tool (see Fig. 7; [0029]-[0034] and [0039]);
horizontally moving the gripper in fourth horizontal directions in the coordinate system and detecting two fourth horizontal positions of the recess with a stylus of the calibration tool (see Fig. 7; [0029]-[0034] and [0039]); and
recording the two third horizontal positions and the two fourth horizontal positions in the coordinate system (see Fig. 7; [0029]-[0034] and [0039]).
Ishii teaches horizontally moving the gripper in first horizontal directions in the coordinate system and contacting two first horizontal positions of the recess with a stylus of the calibration tool (see Fig. 20 all; [0055]);
horizontally moving the gripper in second horizontal directions in the coordinate system and contacting two second horizontal positions of the recess with a stylus of the calibration tool (see Fig. 20 all; [0055]); and
recording the two first horizontal positions and the second fourth horizontal positions in the coordinate system as making contact (see Fig. 20 all; [0055]).
Tojo teaches a crash sensor configured to sense a horizontal crash event (see Figs. 1, force sensor 5; [0013]-[0015], [0031] and [0039]).
Regarding Claim 10
Modified Otts teaches the method of claim 1 (as discussed above in claim 1), 
Ishii further teaches wherein the sensing contact between the calibration tool and two first horizontal positions includes contacting a first side of the recess followed by contacting a second opposite side of the recess (see Fig. 20 all; [0055]).
Regarding Claim 11
Modified Otts teaches the method of claim 1 (as discussed above in claim 1), 
Otts further teaches comprising determining a location of a center of a second recess in the sample rack in the coordinate system (see [0021 " In some embodiments, the robotic arm can be aligned with a plurality of landmarks on the work surface by repeating the above-described process."] and [0026]).
Ishii additionally teaches comprising determining a location of a center of a second recess in the sample rack in the coordinate system (see Figs. 24-27, all; [0060]-[0063]).
Regarding Claim 12
Modified Otts teaches the method of claim 11 (as discussed above in claim 11), 
Otts further teaches comprising determining a location of other features of the sample rack based upon determining the position of the center of the recess and the position of the center of the second recess in the sample rack in the coordinate system (see [0026 "Positions of other tools and devices mounted to the work surface, such as racks, centrifuges, drawers, etc. can be known relative to the one or more landmarks. Thus, once the positions of the landmarks are known, the gripper is aligned to the other elements on the work surface."]).
Ishii additionally teaches comprising determining a location of other features of the sample rack based upon determining the position of the center of the recess and the position of the center of the second recess in the sample rack in the coordinate system (see Figs. 24-27, all; [0060]-[0063]).
Regarding Claim 13
Otts teaches a robot calibration apparatus (see all Figs.; [0005]-[0007] and [0020]-[0022]), comprising:
a robot including a gripper (see Figs. 1-2, gripper unit 104 and 206; [0023]-[0025]), a crush sensor configured to sense a vertical crush event (see "pressure sensor" in [0035]), the robot configured to cause motion of the gripper in a coordinate system (see [0005]-[0007] and [0023]-[0025]);
a calibration tool coupled to the gripper (see Figs. 1 and 8, laser sensor tool 100 and 800 and/or "Z-calibration tool 800"; [0022]-[0025] and [0035]);
a sample rack including a recess and a crush zone positioned in the coordinate system (see Fig. 2, work surface 208, landmarks 210; [0020], [0022], [0025] and [0036]-[0037]); and
a controller operably coupled to the robot (see Fig. 10, central controller 1008 and/or motor controller 1004; [0040]), the controller configured and operable to:
cause vertical movement of the calibration tool to contact the crush zone and record vertical contact coordinates in the coordinate system (see [0006], [0022] and [0035]-[0038]),
cause horizontal motion of the calibration tool to record horizontal coordinates in the coordinate system (see Figs. 3-7; [0021], [0028]-[0034] and [0039]); and
process the vertical contact coordinates received from the crush sensor and horizontal coordinates to determine a location of a vertical feature of the sample rack and a center of the recess in the coordinate system (see [0006], [0021]-[0022], [0029]-[0034] and [0035]-[0039]).
Although Otts teaches using a laser to record horizontal coordinates of a recess and to determine a location of a center of the recess, Otts does not explicitly teach contacting sides of the recess. That is, Otts is silent regarding a crash sensor configured to sense a horizontal crash event, cause horizontal motion of the calibration tool to contact sides of the recess and record horizontal contact coordinates in the coordinate system, and process the horizontal contact coordinates received from the crash sensor to determine a location of a center of the recess in the coordinate system.
Ishii teaches a robot calibration apparatus (see all Figs.; [0010]), comprising:
a robot including a gripper (see Fig. 1, spindle 112; [0041]-[0042]), the robot configured to cause motion of the gripper in a coordinate system (see [0010] and [0041]-[0042]);
a calibration tool coupled to the gripper (see Fig. 1, measurement probe 114; [0042]);
a sample rack including a recess and a crush zone positioned in the coordinate system (see Figs. 1, 20 and 24-27, workpiece W and cylindrical hole CR; [0055] and [0060]-[0063]); and
a controller operably coupled to the robot (see Fig. 4, NC device 150; [0046]), the controller configured and operable to:
cause vertical movement of the calibration tool to contact the crush zone and record vertical contact coordinates in the coordinate system (see [0010], [0059] and [0067]-[0069]),
cause horizontal motion of the calibration tool to contact sides of the recess and record horizontal contact coordinates in the coordinate system (see Fig. 20 all; [0055]), and
process the vertical contact coordinates and horizontal contact coordinates to determine a location of a vertical feature of the sample rack and a center of the recess in the coordinate system (see Figs. 20 and 23 all; [0055], [0059] and [0067]-[0069]).
Although it may be implied, Ishii does not explicitly teach a crash sensor configured to sense a horizontal crash event.
Tojo teaches a robot calibration apparatus (see Fig. 1; [0006]), comprising:
a robot including a gripper (see Fig. 1, hand part 1c; [0031]), and a crash sensor configured to sense a horizontal crash event (see Figs. 1, force sensor 5; [0013]-[0015], [0031] and [0039]), the robot configured to cause motion of the gripper in a coordinate system (see [0006] and [0031]), and
a calibration tool coupled to the gripper (see Fig. 1, end effector 4; [0031]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Ishii and Tojo to Otts. That is, it would have been obvious to modify the controller of the robot calibration apparatus of Otts to further include instructions to cause horizontal motion of the calibration tool to contact sides of the recess and record horizontal contact coordinates in the coordinate system, and process the horizontal contact coordinates received to determine a location of a center of the recess in the coordinate system, as taught by Ishii. It further would have been obvious to modify the robot calibration apparatus of Otts to further include a crash sensor configured to sense the contact between the calibration tool and the horizontal positions of the recess, as taught by Tojo.
Ishii teaches this known technique as a simple process of calculating the position of the center-axis of any cylindrical recess in a component. The process can be repeated for a plurality of recesses and positions of the center-axis of each recess can be used to determine positions of other features on the component. Tojo teaches a force sensor configured to detect contact between the tip of a tool and an object in horizontal directions and to send the contact related information to the robot controller. A person having ordinary skill in the art would have been motivated to apply the same techniques to the robot calibration apparatus of Otts in order to attain the same results. 
Application of the known techniques taught by Ishii and Tojo to the robot calibration apparatus taught by Otts would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include: 
a robot calibration apparatus, comprising: a robot including a gripper, a crush sensor configured to sense a vertical crush event, and a crash sensor configured to sense a horizontal crash event, the robot configured to cause motion of the gripper in a coordinate system; a calibration tool coupled to the gripper; a sample rack including a recess and a crush zone positioned in the coordinate system; and a controller operably coupled to the robot, the controller configured and operable to: cause vertical movement of the calibration tool to contact the crush zone and record vertical contact coordinates in the coordinate system, cause horizontal motion of the calibration tool to contact sides of the recess and record horizontal contact coordinates in the coordinate system, and process the vertical contact coordinates received from the crush sensor and horizontal contact coordinates received from the crash sensor to determine a location of a vertical feature of the sample rack and a center of the recess in the coordinate system. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 16
Modified Otts teaches the robot calibration apparatus of claim 13 (as discussed above in claim 13), 
Otts further teaches wherein the recess formed in the sample rack comprises a calibration hole (see [0006], [0026] and [0032]).
Regarding Claim 17
Modified Otts teaches the robot calibration apparatus of claim 13 (as discussed above in claim 13), 
Otts further teaches comprising a second recess formed in the sample rack (see [0020], [0021 " In some embodiments, the robotic arm can be aligned with a plurality of landmarks on the work surface by repeating the above-described process."] and [0026]).
Ishii additionally teaches comprising a second recess formed in the sample rack (see Figs. 24-27, all; [0060]-[0063]).
Regarding Claim 19
Modified Otts teaches the robot calibration apparatus of claim 13 (as discussed above in claim 13), 
Otts further teaches wherein the robot comprises moveable arms and the gripper is coupled to one of the moveable arms (see [0005]-[0006] and [0020]).
Regarding Claim 20
Otts teaches a robot calibration apparatus (see all Figs.; [0005]-[0007] and [0020]-[0022]), comprising:
a robot including moveable arms (see [0005]-[0006] and [0020]) and a gripper coupled to one of the moveable arms (see Figs. 1-2, gripper unit 104 and 206; [0023]-[0025]), a crush sensor configured to sense a crush event (see "pressure sensor" in [0035]), the robot configured to cause motion of the gripper in a coordinate system (see [0005]-[0007] and [0023]-[0025]);
a calibration tool coupled to the gripper (see Figs. 1 and 8, laser sensor tool 100 and 800 and/or "Z-calibration tool 800"; [0022]-[0025] and [0035]);
a component including a recess and a flat surface, the component positioned in the coordinate system (see Fig. 2, work surface 208, landmarks 210; [0020], [0022], [0025] and [0036]-[0037]); and
a controller operably coupled to the robot (see Fig. 10, central controller 1008 and/or motor controller 1004; [0040]), the controller configured and operable to:
cause movement of the calibration tool in a first direction to contact the flat surface and record a first contact coordinate in the first direction in the coordinate system based on signals from the crush sensor (see [0006], [0022] and [0035]-[0038]),
cause motion of the calibration tool in second directions and third directions of the recess and record second and third coordinates in the second and third directions in the coordinate system (see Figs. 3-7; [0021], [0028]-[0034] and [0039]), and
process the first, second, and third coordinates received from the crush sensor to determine a location of a feature of the component in the first direction, and a center of the recess (see [0006], [0021]-[0022], [0029]-[0034] and [0035]-[0039]).
Although Otts teaches using a laser to record second and third coordinates of a recess and to determine a location of a center of the recess, Otts does not explicitly teach contacting opposing sides of the recess. That is, Otts is silent regarding a crash sensor configured to sense a crash event, cause motion of the calibration tool in second directions and third directions to contact opposing sides of the recess and record second and third contact coordinates in the second and third directions in the coordinate system based on signals from the crash sensor, and process the second and third contact coordinates received from the crash sensor to determine a center of the recess.
Ishii teaches a robot calibration apparatus (see all Figs.; [0010]), comprising:
a robot (see Fig. 1, machine tool 100; [0041]) and a gripper (see Fig. 1, spindle 112; [0041]-[0042]), the robot configured to cause motion of the gripper in a coordinate system (see [0010] and [0041]-[0042]);
a calibration tool coupled to the gripper (see Fig. 1, measurement probe 114; [0042]);
a component including a recess and a flat surface, the component positioned in the coordinate system (see Figs. 1, 20 and 24-27, workpiece W and cylindrical hole CR; [0055] and [0060]-[0063]); and
a controller operably coupled to the robot (see Fig. 4, NC device 150; [0046]), the controller configured and operable to:
cause movement of the calibration tool in a first direction to contact the flat surface and record a first contact coordinate in the first direction in the coordinate system (see [0010], [0059] and [0067]-[0069]),
cause motion of the calibration tool in second directions and third directions to contact opposing sides of the recess and record second and third contact coordinates in the second and third directions in the coordinate system (see Fig. 20 all; [0055]), and
process the first, second, and third contact coordinates to determine a location of a feature of the component in the first direction, and a center of the recess (see Figs. 20 and 23 all; [0055], [0059] and [0067]-[0069]).
Although it may be implied, Ishii does not explicitly teach a crash sensor configured to sense a crash event.
Tojo teaches a robot calibration apparatus (see Fig. 1; [0006]), comprising:
a robot including moveable arms (see Fig. 1, slave arm 1; [0031]) and a gripper coupled to one of the moveable arms (see Fig. 1, hand part 1c; [0031]), and a crash sensor configured to sense a crash event (see Figs. 1, force sensor 5; [0013]-[0015], [0031] and [0039]), the robot configured to cause motion of the gripper in a coordinate system (see [0006] and [0031]),
a calibration tool coupled to the gripper (see Fig. 1, end effector 4; [0031]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Ishii and Tojo to Otts. That is, it would have been obvious to modify the controller of the robot calibration apparatus of Otts to further include instructions to cause motion of the calibration tool in second directions and third directions to contact opposing sides of the recess and record second and third contact coordinates in the second and third directions in the coordinate system, and process the second and third contact to determine a center of the recess, as taught by Ishii. It further would have been obvious to modify the robot calibration apparatus of Otts to further include a crash sensor configured to sense the contact between the calibration tool and the recess, as taught by Tojo.
Ishii teaches this known technique as a simple process of calculating the position of the center-axis of any cylindrical recess in a component. The process can be repeated for a plurality of recesses and positions of the center-axis of each recess can be used to determine positions of other features on the component. Tojo teaches a force sensor configured to detect contact between the tip of a tool and an object in horizontal directions and to send the contact related information to the robot controller. A person having ordinary skill in the art would have been motivated to apply the same techniques to the robot calibration apparatus of Otts in order to attain the same results. 
Application of the known techniques taught by Ishii and Tojo to the robot calibration apparatus taught by Otts would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include: 
a robot calibration apparatus, comprising: a robot including moveable arms and a gripper coupled to one of the moveable arms, a crush sensor configured to sense a crush event, and a crash sensor configured to sense a crash event, the robot configured to cause motion of the gripper in a coordinate system; a calibration tool coupled to the gripper; a component including a recess and a flat surface, the component positioned in the coordinate system; and a controller operably coupled to the robot, the controller configured and operable to: cause movement of the calibration tool in a first direction to contact the flat surface and record a first contact coordinate in the first direction in the coordinate system based on signals from the crush sensor, cause motion of the calibration tool in second directions and third directions to contact opposing sides of the recess and record second and third contact coordinates in the second and third directions in the coordinate system based on signals from the crash sensor, and process the first, second, and third contact coordinates received from the crush sensor and the crash sensor to determine a location of a feature of the component in the first direction, and a center of the recess. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 21
Modified Otts teaches the robot calibration apparatus of claim 20 (as discussed above in claim 20), 
Otts further teaches wherein the component comprises a sample rack and the flat surface comprises a crush zone (see Fig. 2, work surface 208, landmarks 210; [0020], [0022], [0025]-[0026] and [0036]-[0037]).
Regarding Claim 22
Modified Otts teaches the robot calibration apparatus of claim 20 (as discussed above in claim 20), 
Otts further teaches wherein the first direction is a vertical direction (see [0006], [0022] and [0035]-[0038]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Otts (as modified by Ishii and Tojo) as applied to claim 2 above, and further in view of Lin (US 20160339590 A1 and Lin hereinafter).
Regarding Claim 3
Modified Otts teaches the method of claim 2 (as discussed above in claim 2), 
Otts further teaches the tool positioning feature comprising a ledge, groove, or similar feature (see [0023]). Additionally, the calibration tool in Fig. 8 appears to include one or more pins. However, Otts does not explicitly teach wherein the tool positioning features comprise one or more pins.
Lin teaches a method of positioning a gripper (see Fig. 1; [0005]-[0006]), comprising:
providing a robot including the gripper, the gripper moveable in a coordinate system (see Fig. 1, wrist 16; [0006] and [0022]) and
providing a tool coupled to the gripper (see Figs. 1 and 4-5, tool 20; [0006] and [0020]),
wherein the tool is gripped by gripper fingers of the gripper, and wherein the tool includes one or more tool positioning features that engage with one or more gripper positioning features formed on one or more of the gripper fingers (see Figs. 4-5, guide pins 28; [0048]),
wherein the tool positioning features comprise one or more pins (see Figs. 4-5, guide pins 28; [0048]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Lin to modified Otts. That is, it would have been obvious to further modify the calibration tool of the process of modified Otts to include pins to engage with the one or more gripper positioning features, as taught by Lin. 
Lin teaches using pins as an effective coupling device for engaging a tool with a gripper. A person having ordinary skill in the art would have been motivated to include pins with the calibration tool of modified Otts in order to attain the same results. 
Application of the known technique taught by Lin to the process taught by modified Otts would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the process, wherein the tool positioning features comprise one or more pins. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 6-7, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Otts (as modified by Ishii and Tojo) as applied to claims 1, 5 and 13 above, and further in view of Chhatpar et al. (US 20140005829 A1 and Chhatpar hereinafter).
Regarding Claim 6
Modified Otts teaches the method of claim 5 (as discussed above in claim 5), 
Otts is silent regarding wherein a vertical distance to a flat bottom surface of the stylus from one or more tool positioning features is a known distance.
Chhatpar teaches a method of calibrating a position of a gripper to a sample rack (see all Figs.; [0007]), comprising:
providing a robot including the gripper, the gripper moveable in a coordinate system (see Figs. 1A-1F, gripper fingers 104A and 104B; [0053]);
providing a calibration tool coupled to the gripper (see Figs. 1A-1F, teach tool 102; [0042] and [0053]);
providing a sample rack including a recess (see Figs. 1A-1F, sample rack 105 and receptacles 106; [0042]);
wherein a vertical distance to a flat bottom surface of the stylus from one or more tool positioning features is a known distance (see Figs. 1A-1F, geometrical calibration feature 112; [0009] and [0044]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Chhatpar to modified Otts. That is, it would have been obvious to further modify the calibration tool of the process of modified Otts to include a known vertical distance to the bottom surface, as taught by Chhatpar. 
Chhatpar teaches this known technique to accurately calibrate the vertical position of the robot. A person having ordinary skill in the art would have been motivated to apply the same technique to modified Otts in order to attain the same results. 
Application of the known technique taught by Chhatpar to the process taught by modified Otts would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the process, wherein a vertical distance to a flat bottom surface of a stylus from one or more tool positioning features is a known distance. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 7
Modified Otts teaches the method of claim 1 (as discussed above in claim 1), 
Otts is silent regarding wherein the recess formed in the sample rack comprises a receptacle.
Chhatpar teaches wherein the recess formed in the sample rack comprises a receptacle (see Figs. 1A-1F, receptacles 106; [0032]-[0038] and [0042]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Chhatpar to modified Otts. That is, it would have been obvious to further modify the sample rack of the process of modified Otts to include a receptacle in the recess, as taught by Chhatpar. 
Chhatpar teaches this known technique to calibrate a robot in order to enable it to transport containers to and from receptacles, thus increasing productivity and minimizing exposure to workers. A person having ordinary skill in the art would have been motivated to include receptacles in the process of modified Otts in order to attain the same results. 
Application of the known technique taught by Chhatpar to the process taught by modified Otts would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the process, wherein the recess formed in the sample rack comprises a receptacle. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 14
Modified Otts teaches the robot calibration apparatus of claim 13 (as discussed above in claim 13), 
Otts further teaches comprising a stylus on the calibration (see Fig. 8, rounded tip 802; [0035]).
Otts is silent regarding the stylus including a flat end surface and a horizontal cylindrical diameter of a known dimension.
Chhatpar teaches comprising a stylus on the calibration tool including a flat end surface and a horizontal cylindrical diameter of a known dimension (see Figs. 1A-1F, geometrical calibration feature 112; [0009] and [0044]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Chhatpar to modified Otts. That is, it would have been obvious to further modify the calibration tool of the robot calibration apparatus of modified Otts to include a flat end surface and a horizontal cylindrical diameter of a known distance, as taught by Chhatpar. 
Chhatpar teaches this known technique to determine a center location of a receptacle in a horizontal plane. A person having ordinary skill in the art would have been motivated to apply the same technique to modified Otts in order to attain the same results. 
Application of the known technique taught by Chhatpar to the robot calibration apparatus taught by modified Otts would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot calibration apparatus, comprising a stylus on the calibration tool including a flat end surface and a horizontal cylindrical diameter of a known dimension. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 15
Modified Otts teaches the robot calibration apparatus of claim 13 (as discussed above in claim 13), 
Otts is silent regarding wherein the recess formed in the sample rack comprises a receptacle.
Chhatpar teaches wherein the recess formed in the sample rack comprises a receptacle (see Figs. 1A-1F, receptacles 106; [0032]-[0038] and [0042]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Chhatpar to modified Otts. That is, it would have been obvious to further modify the sample rack of the robot calibration apparatus of modified Otts to include a receptacle in the recess, as taught by Chhatpar. 
Chhatpar teaches this known technique to calibrate a robot in order to enable it to transport containers to and from receptacles, thus increasing productivity and minimizing exposure to workers. A person having ordinary skill in the art would have been motivated to include receptacles in the robot calibration apparatus of modified Otts in order to attain the same results. 
Application of the known technique taught by Chhatpar to the robot calibration apparatus taught by modified Otts would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot calibration apparatus, wherein the recess formed in the sample rack comprises a receptacle. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 18
Modified Otts teaches the robot calibration apparatus of claim 13 (as discussed above in claim 13), 
Otts is silent regarding comprising a storage location of the calibration tool within reach of the gripper.
Chhatpar teaches comprising a storage location of the calibration tool within reach of the gripper (see [0007], [0042] and [0061]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Chhatpar to modified Otts. That is, it would have been obvious to further modify the robot calibration apparatus of modified Otts to include a storage location for the calibration tool within reach of the gripper, as taught by Chhatpar. 
Application of the known technique taught by Chhatpar to the robot calibration apparatus taught by modified Otts would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot calibration apparatus, comprising a storage location of the calibration tool within reach of the gripper. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Otts (as modified by Ishii and Tojo) as applied to claim 20 above, and further in view of Johns et al. (US 20160349278 A1 and Johns hereinafter).
Regarding Claim 23
Modified Otts teaches the robot calibration apparatus of claim 20 (as discussed above in claim 20), 
Otts is silent regarding wherein the component comprises a cold storage location for bio-liquid specimen containers.
Johns teaches a robot calibration apparatus (see all Figs.; [0009]), comprising:
a robot including moveable arms and a gripper coupled to one of the moveable arms (see [0009]),
a component including a recess and a flat surface, the component positioned in the coordinate system (see [0009]-[0012]),
wherein the component comprises a cold storage location for bio-liquid specimen containers (see [0009]-[0012] and [0093]-[0095]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Johns to modified Otts. That is, it would have been obvious to further modify the robot calibration apparatus of Otts to include a cold storage location for bio-liquid specimen containers at the component, as taught by Johns. 
Johns teaches storing bio-liquid specimen containers in cold storage after testing to meet laboratory requirements. A person having ordinary skill in the art would have been motivated to apply the same technique to the robot calibration apparatus of modified Otts in order to attain the same results. 
Application of the known technique taught by Johns to the robot calibration apparatus taught by modified Otts would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot calibration apparatus, wherein the component comprises a cold storage location for bio-liquid specimen containers. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Otts (as modified by Ishii and Tojo) as applied to claim 20 above, and further in view of Haddad et al. (US 20130345894 A1 and Haddad hereinafter).
Regarding Claim 24
Modified Otts teaches the robot calibration apparatus of claim 20 (as discussed above in claim 20), 
Otts is silent regarding wherein the component comprises a camera mount configured to mount a camera of a vision system configured to provide imaging of a specimen container carrier.
Haddad teaches a robot calibration apparatus (see all Figs.; [0006]), comprising:
a robot including moveable arms and a gripper coupled to one of the moveable arms (see [0006] and [0027]),
a component including a recess and a flat surface, the component positioned in the coordinate system (see [0006] and [0027]),
wherein the component comprises a camera mount configured to mount a camera of a vision system configured to provide imaging of a specimen container carrier (see Figs. 2A-2B, cameras 226; [0035]-[0036] and [0043]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Haddad to modified Otts. That is, it would have been obvious to further modify the robot calibration apparatus of Otts to include a camera mount for a camera configured to provide imaging of a specimen containing carrier, as taught by Haddad. 
Haddad using a camera to obtain images of a sample rack in order to calibrate the robot to be positioned within the sample rack. A person having ordinary skill in the art would have been motivated to apply the same technique to the robot calibration apparatus of modified Otts in order to attain the same results. 
Application of the known technique taught by Haddad to the robot calibration apparatus taught by modified Otts would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot calibration apparatus, wherein the component comprises a camera mount configured to mount a camera of a vision system configured to provide imaging of a specimen container carrier. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lummes et al. (US 20170045357 A1 and Lummes hereinafter), Rueckl et al. (US 20140100694 A1 and Rueckl hereinafter), Davis (US 20180281175 A1 and Davis hereinafter) and Coleman (US 20050043849 A1 and Coleman hereinafter).
Lummes, Rueckl, and Davis teach at least a method of calibrating a position of a gripper to a sample rack, comprising: lowering a gripper in the coordinate system and sensing vertical contact between a calibration tool and a crush zone of the sample rack, as sensed by a crush sensor and recording the vertical position in the coordinate system of the vertical contact, as sensed by the crush sensor. See Lummes at Figs. 1, 2 and 7 and [0034]. See Rueckl at [0007] and [0036]. See Davis at all Figs. and [0003]-[0005]
Coleman teaches at least a method of calibrating a position of a gripper to a sample rack, comprising: moving a gripper in a coordinate system to position a calibration tool within a recess; moving the gripper in first horizontal directions in the coordinate system and sensing contact between a calibration tool and two first horizontal positions of the recess, as sensed by a crash sensor; moving the gripper in second horizontal directions in the coordinate system and sensing contact between the calibration tool and two second horizontal positions of the recess, as sensed by the crash sensor; recording the two first horizontal positions and the two second horizontal positions; and processing the two first horizontal positions and the two second horizontal positions to determine a location of a center of the recess. See Fig. 4, [0023] and [0068]-[0069].
It is noted that these references could be used render obvious the examined claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664